*238Order, Family Court, Bronx County (Maureen McLeod, J.), entered on or about January 2, 2003, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to the Commissioner of Social Services of the City of New York and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supported the court’s determination that respondent mother permanently neglected her child by failing to plan for his future (see Social Services Law § 384-b [7] [a]; Matter of Sheila G., 61 NY2d 368 [1984]; and see Matter of Star Leslie W., 63 NY2d 136 [1984]). Although the agency diligently endeavored to encourage a meaningful relationship between the mother and the child by, inter alia, arranging for visitation, referring the mother for services and providing her guidance in finding suitable housing, the mother visited with the child only sporadically, and on those occasions seemed disinterested or interacted poorly with him, failed to establish that she had completed the recommended courses of psychotherapy and domestic violence counseling, and, as of the date the petition was filed, had not obtained suitable housing.
The evidence demonstrated that termination of respondent’s parental rights so as to facilitate adoption was in the child’s best interests (see Matter of Star Leslie W., 63 NY2d at 147-149; Matter of Shareal Stacey S., 17 AD3d 251 [2005]). The now nine-year-old child has been living with his foster family since he was a week old and respondent made no showing that she had taken the steps necessary to provide the child with a stable and nurturing home. Concur—Saxe, J.P., Marlow, Nardelli, Gonzalez and Sweeny, JJ.